TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00772-CR




                                  Terry Washington, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-07-205259, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Terry Washington seeks to appeal a judgment of conviction for burglary. The trial

court has certified that this is a plea bargain case and Washington has no right of appeal. The appeal

is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: January 27, 2009

Do Not Publish